Hooker, J.
I concur in the conclusion reached by Mr. Justice Blair upon the ground that, in directing the clerk to enter a verdict without giving the jury an opportunity to retire, the learned circuit judge gave the jury no opportunity to consider the case and disobey the instruction. The case of People v. Collison, 85 Mich. 105 (48 N. W. 292), is a case directly in point, and established the rule in this State that, in a case of misdemeanor, a party has a right to expect, if not to ask, a jury to disobey the instructions of the court to find a verdict of guilty, and that the trial court must give the jury the opportunity of doing so, though we have held that a defendant was not entitled to an instruction that they might disobey the instruction of the court to find a verdict of guilty, in the case of a misdemeanor. See People v. Gardner, 143 Mich. 116, 117 (106 N. W. 541). The Collison Case has been followed since. See People v. North, 153 Mich. 616 (117 N. W. 63).
I am not convinced that, where several persons send one of their number to purchase beer at a city where the purchase is lawful, and it is received by them via an express company, the one who purchased becomes liable for furnishing to one of their number, who drinks more than his proportionate share, as measured by the cost of the beer and their several contributions to the fund expended for the beer; nor am I sure that the evidence warrants the conclusion that one or more did so. The beer being owned in common, each had a right to help himself to his share, and another would not be liable as a furnisher of beer merely because one took more than he paid for. Apparently, my Brother Blair’s opinion rests upon the expectation of the parties that this beer, paid for and owned jointly, would or might not be accurately divided — a proposition that I doubt. On the other hand, I am not sure that I would withhold my assent to the doctrine that one who causes beer to be shipped to himself, or himself and others, with the understanding with his fellows that it is to be divided in proportion to their respective contri*185buttons or to be used in common, might be guilty of unlawfully furnishing beer, if the beer was so delivered and shared by himself and others. I am unable to distinguish such a case from People v. Lapham 162 Mich. 394 (127 N. W. 366 ). Such would seem to be a clear case of furnishing, wherever he might get the beer.
I think, also, that such act is not within the decision in the case of People v. Converse, 157 Mich. 30 (121 N. W. 475). That case holds that the shipment by express from a county in which the selling of beer is lawful, to a purchaser residing in a county where it is prohibited, and the delivery there by the agent of the express company in the due course of business, does not make such express agent the keeper of a place where liquor is given away and furnished, or of unlawfully furnishing the same, which were the charges upon which the defendant was tried. It does not hold that a private citizen living in a “wet” county, may by agreement go and procure liquor, in his own county, or anywhere else, and bring it or have it brought into the “ dry ” county, and deliver or cause it to be delivered therein to another and not be guilty of “furnishing” within the local-option act. The Converse Case protects the agent of the express company, but it in no way sustains the claim that a party procuring and delivering liquor personally or in any other way within the dry county may escape the law against furnishing because he does it at the request of or under employment by the person for whom it is procured, and therefore was an agent. An agent may violate the law against furnishing as well as another, in my j udgment. The acts done in the “ dry ” county constitute the breach of the law. The case holds that the law, being penal, cannot be extended to the act of the express company and its agent in the course of business. This follows the rule requiring strict construction of penal statutes.
The conviction should be set aside, and a new trial ordered.